Citation Nr: 0428332	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for arthritis of the 
thoracic spine.




REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  On appeal, the veteran also appealed a 
denial of service connection for residuals of a right distal 
tibial shaft stress fracture, and sought higher initial 
evaluations for status-post stress fracture of the os calcis 
of the right foot with traumatic arthritis, and for status-
post stress fracture of the left foot with traumatic 
arthritis.  In October 2002 the Board denied service 
connection for arthritis of the thoracic spine, denied higher 
evaluations for the service-connected foot disabilities, and 
deferred consideration of the issue of entitlement to service 
connection for residuals of a right distal tibial shaft 
stress fracture until further evidentiary development could 
be accomplished.  If the RO has not yet acted on this claim, 
the RO should refer to a January 2004 remand for 
instructions.

The veteran appealed the Board's denial of service connection 
for arthritis of the thoracic spine to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
granted a joint motion to vacate and remand the issue of 
service connection for arthritis of the thoracic spine, and 
to dismiss the remaining issues, in an order dated May 20, 
2004.  As a result, the sole issue now before the Board is as 
stated on the title page.

As will be discussed below, VA is in receipt of new evidence 
which has not been considered by the RO.  Heretofore, new 
evidence not previously considered by the agency of original 
jurisdiction could not be considered by the Board without a 
waiver from the veteran.  See VAOPGCPREC 1-2003.  However, a 
recent change to VA's regulations, effective October 4, 2004, 
permits the Board to consider such evidence without either 
remand to the RO, or a waiver, if the Board, as is the case 
here, determines that the benefit to which the evidence 
relates may be fully allowed on appeal without such referral.  
See Board of Veterans' Appeals:  Obtaining Evidence and 
Curing Procedural Defects, 69 Fed. Reg. 53,808 (Sept. 3, 
2004) (to be codified at 38 C.F.R. § 20.1304).  Since the 
Board will grant the benefit sought on appeal, the Board is 
free to consider the new evidence without remand to the RO or 
a waiver from the veteran.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
status-post stress fracture of the os calcis of the right 
foot with traumatic arthritis, and for status-post stress 
fracture of the left foot with traumatic arthritis.

2.  Arthritis of the thoracic spine is as likely as not 
secondary to the veteran's service-connected status post 
stress fractures of the os calcis of the right foot and left 
foot.


CONCLUSION OF LAW

Arthritis of the thoracic spine is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran asserts that service connection is warranted for 
arthritis of the thoracic spine, to include as being 
secondary to his service-connected foot disabilities.  In a 
statement dated in August 1999, the veteran claimed that he 
injured his feet while in basic training.  He stated that he 
was taken to a clinic, where x-rays were taken, but that the 
x-rays were not read for two weeks, after which he was put on 
crutches and given light duty.  The veteran claims that after 
two weeks on crutches a lieutenant made him march back from 
the rifle range on crutches, which, the veteran avers, re-
injured his feet.  The veteran's service medical records 
(SMRs) indicate that both heels were fractured while in basic 
training, and that he had recurring problems with his feet 
throughout his remaining service.  The SMRs show one 
complaint of pain in the upper back in July 1968, which was 
diagnosed as fasciitis.  There were no complaints of, 
diagnosis of, or treatment for any spine disorder while in 
service, and there is nothing of record indicating any 
diagnosis of arthritis within the presumptive period 
following service.  38 C.F.R. §§ 3.307, 3.309 (2003) 
(arthritis may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree within one year of qualifying service.)  The veteran's 
separation examination in October 1969 revealed that the 
spine and neck were considered normal.  

In a February 1993 letter from the Wetzel Clinic to D.R. 
Kenney, M.D., it was stated that the range of motion of the 
veteran's back was significantly decreased, and that it was 
difficult to tell if some of his range of motion loss was 
secondary to his obesity or stiffness.

In a statement dated in March 1993, Dr. Kenney related that 
he had followed the veteran since 1987, and that the veteran 
had severe arthritic changes of his thoracic spine.  Numerous 
other records confirm the presence of arthritis of the 
thoracic spine.  In a statement dated in November 1999, Dr. 
Kenney reported that the veteran was basically disabled due 
to arthritis difficulties widespread through his system, but 
severe involvement of the spine.  The physician opined that 
the veteran's arthritis problems could have likely as not 
started from his injuries to his feet and legs while he was 
in service.

In a letter to Dr. Kenney dated in June 1996, J.L. Mayus, 
M.D., noted that the veteran had developed the onset of mid-
thoracic spine pain about 10 years previously (1986), and 
that there was no precipitating injury.  

In a treatment record dated in January 2000 and received in 
March 2000, D.W. Kiburz, M.D., noted that the veteran had a 
"fairly normal stance and gait."  In a statement dated in 
April 2000, R.D. Harrison, D.C., reported that he first saw 
the veteran in May 1989.  A history taken at that time 
revealed that the veteran had had back problems, as well as 
problems with his feet and legs, and pain between the 
shoulders.  The chiropractor noted that the veteran stated 
that he had suffered fractured heels during basic training in 
service and that he was forced to march and finish his 
training even though his heels were broken.  It was reported 
that the veteran indicated that it was several weeks before 
anyone looked at his feet and discovered that his heels were 
fractured.  Dr. Harrison further stated that the veteran's 
walking, posture and spine were adversely affected.  He 
commented that the reason the records did not show any 
complaints of his continuing and ongoing back problems was 
because, when he was in service, these conditions had not 
developed yet.  Based on his approximately 35 years of 
practice, including dealing with many thousands of skeletal 
related problems, the chiropractor concluded that problems 
such as those the veteran was suffering from develop over 
time and are most often post-traumatic.  The chiropractor 
added that the feet are the foundation of the body and, if 
they are injured, and if, because of that injury the gait is 
altered, all freely movable joints will suffer over time as a 
direct result of the injury.  Thus, he opined that the 
veteran's spinal arthritis was very likely a result of and 
could be attributed to the broken heels in service.  

In May 2000, Dr. Kenney elaborated on his previous statement.  
He noted that the veteran had severe degenerative arthritis 
of his entire spine, and that he had been screened for 
rheumatologic reasons for inflammatory arthritis of the 
spine, but those tests had been negative.  He related that 
the veteran told him that when he was in service he had 
stress fractures of his heels that went undiagnosed, and he 
continued with severe heel pain to complete his physical 
training.  Dr. Kenney commented that, if one has fractured 
heels and continues to do physical activity, it will place a 
severe amount of stress on the spine to try to carry out 
those activities with both feet in pain.  It was, therefore, 
Dr. Kenney's medical opinion that it was as likely as not the 
veteran's spinal arthritis could have been related to severe 
injury and damage incurred while experiencing bilateral heel 
fractures that were undiagnosed during basic training.

The veteran was afforded a VA examination in August 2000.  
The examiner's pertinent diagnosis was degenerative joint 
disease of the thoracic spine.  The examiner noted that the 
veteran had been seen in service for complaints of the upper 
back in July 1968, but the diagnosis at that time was 
fasciitis, and no mention was made of a foot condition.  The 
physician further indicated that at the time of the 
separation examination in October 1969, although the veteran 
expressed complaints involving the feet, he made no reference 
to back pain and the clinical examination showed no 
abnormality.  The VA physician noted that the veteran's 
chiropractor attributed the veteran's upper back condition to 
the abnormal gait he developed due to his bilateral foot 
condition.  The VA physician noted that when the veteran had 
been seen in January 2000 by Dr. Kiburz, the veteran had a 
"fairly normal stance and gait."  Thus, the VA physician 
recognized that there was conflicting evidence regarding the 
relationship between the upper back condition and the 
service-connected bilateral foot disabilities.  Nevertheless, 
he noted that the veteran was markedly overweight, and that 
this most likely was aggravating the mid-thoracic condition.  
He concluded that the upper back condition, that is, 
degenerative change of the thoracic spine, was most likely 
secondary to wear and tear and thirty years of employment as 
a mechanic, and to the veteran's obesity, and was not related 
to the foot problem.  The examiner further observed that the 
veteran's gait was obviously painful, but it was otherwise a 
normal gait.  

Following the October 2002 Board denial of service connection 
for arthritis of the thoracic spine, the veteran filed a 
motion to reconsider that decision.  The motion was denied.  
See 38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1000; 20.1001 (2002).  The motion, however, contained 
new evidence not previously considered by either the RO or 
the Board.  While that new evidence could not be considered 
in deciding the veteran's motion to reconsider, it may be 
considered by the Board now that, on remand from the Court, 
the Board must once again analyze the veteran's claim.

Newly added to the record is an examination by W.J. Brooks, 
D.O., in January 2003.  Based on that examination, a review 
of unspecified veteran's records, and history as provided by 
the veteran, Dr. Brooks provided a letter "To Whom It May 
Concern", dated in January 2003.  In that letter, Dr. Brooks 
acknowledged and discussed the conflicting evidence of 
record.  Contrary to the findings of the VA examiner, Dr. 
Brooks found the veteran's gait, being very slow and guarded, 
was severely dysfunctional.  The doctor noted that when the 
veteran took his shoes off and thus lost the benefits of his 
orthotic footwear, his gait became even more limited.  Dr. 
Brooks noted that he conducted a bone-by-bone and movement-
by-movement examination (which, it was noted, the VA examiner 
had not done).  The examination revealed severe bilateral 
motion loss of the veteran's "hind feet" when each foot was 
held in dorsiflexion.  The significance of this pattern of 
motion loss, it was noted, is that the foot is in 
dorsiflexion at heel strike when the greatest shock absorbing 
demand is placed on not only the foot, but also the entire 
body.  The doctor explained that the microstructural 
architecture of the calcanei is designed to absorb shock, but 
that this had also been destroyed in the veteran's case due 
to the bilateral heel fractures and inadequate care received 
in basic training.

Dr. Brooks also noted from medical literature, copies of 
which were provided for the record, that a significant 
percentage of individuals who suffer heel fractures similar 
to the veteran's, concurrently suffer compression fractures 
of the thoracic spine.  The doctor noted that this 
perspective, coupled with the veteran's complaints of 
thoracic pain during his time in service, which was diagnosed 
as fasciitis, strongly suggest that, when the veteran 
suffered his heel fractures, he also suffered significant 
joint and soft tissue injury to the thoracic spine.  Dr. 
Brooks summarized that it is his considered professional 
opinion, based on review of the unspecified records available 
to him, the verbal history provided by the veteran, his 
examination of the veteran, and his knowledge of the medical 
literature, that the degenerated status of the veteran's 
thoracic spine and resultant pain are, within a reasonable 
degree of medical certainty, the direct result of the heel 
fractures he suffered during basic training.

Treatment notes and another letter from Dr. Kenney, all dated 
in June 2004, in pertinent part reiterate that the veteran 
suffers from severe arthritis of the spine, and that this is 
secondary to his in-service injuries.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence shows that the veteran currently suffers from 
arthritis of the thoracic spine.  However, as there is no 
evidence of diagnosis of or treatment for any spine disorder 
while in service or in the presumptive period following 
service, there is no basis on which service connection on a 
direct basis may be made.  38 C.F.R. § 3.307 (2003).  
Although certain examiners, such as Dr. Brooks, have 
suggested that trauma experienced concurrently with that 
which caused the heel fractures directly affected the 
thoracic spine, these examiners have not concluded that the 
arthritis is traceable to trauma sustained in service.  
Instead, they have concluded that the thoracic spine 
arthritis is due to the heel fractures, and presumably the 
altered gait caused by the fracture residuals.

The evidence as to whether the veteran's arthritis of the 
thoracic spine is proximately due to his service-connected 
foot injuries is mixed.  In June 1996, Dr. Mayus noted that 
the veteran had developed the onset of mid-thoracic spine 
pain about 10 years previously (1986), and that there was no 
precipitating injury.  In August 2000, the VA examiner, as 
noted above, opined that the veteran's spine disability was 
most likely secondary to wear and tear and thirty years of 
employment as a mechanic, and to his obesity, and was not 
related to the foot problems.  The examiner further observed 
that the veteran's gait was obviously painful, but it was 
otherwise a normal gait, suggesting that an altered gait due 
to heel fractures did not cause arthritis of the spine.  The 
February 1993 letter from the Wetzel Clinic to Dr. Kenney 
stated that it was difficult to tell if some of the veteran's 
range of motion loss was secondary to his obesity or 
stiffness.

On the other hand, Dr. Kenney has consistently opined that 
the veteran's severe arthritis of the spine is secondary to 
his service-connected foot disabilities.  Dr. Harrison, the 
chiropractor, gave his professional opinion that the 
veteran's spinal arthritis very likely was a result of and 
could be attributed to the fracture of his heels in service.  
Finally, the examination and analysis provided by Dr. Brooks 
in January 2003 led to his conclusion that the degenerated 
status of the veteran's thoracic spine and resultant pain 
are, within a reasonable degree of medical certainty, the 
direct result of the heel fractures he suffered during basic 
training.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the doctrine of reasonable doubt, and finds that 
the record provides at least an approximate balance of 
negative and positive evidence on the merits.  Therefore, on 
the basis of the above analysis, and after consideration of 
all of the evidence, the Board finds it is at least as likely 
as not that the veteran's arthritis of the thoracic spine is 
proximately due to his service-connected heel injuries.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.  


ORDER

Service-connection for arthritis of the thoracic spine is 
granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



